Citation Nr: 1810775	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  08-11 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a chronic back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2009 and March 2011, the Board remanded the issue for further evidentiary development and adjudication.  On November 2013, the Board denied the Veteran's claim for service connection for his back disorder.  The Veteran appealed the November 2013 Board decision to the Court of Appeals for Veterans Claims (CAVC). The CAVC found that VA did not fulfill its duty to assist when VA did not make efforts to obtain medical records from Monsanto Chemical Company.  Subsequently, in September 2015, the Board remanded the issue to the RO to obtain records from Monsanto Chemical Company.  The Board further remanded the issue on June 2016 and February 2017 for further evidentiary development and adjudication.  That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration.

In December 2008, the Veteran testified at a Travel Board hearing. A transcript of the hearing is of record. However, the Veterans Law Judge (VLJ) who conducted that hearing is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. He responded that he did not wish to appear at an additional hearing, and the Board will proceed with adjudication.






FINDING OF FACT

A chronic low back disorder was not demonstrated in service or for many years thereafter; and, the Veteran's diagnosed arthritis of the lumber spine is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for a chronic back disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a June 2005 letter.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, post-service outpatient treatment records, military personnel records, and records from Social Security Administration.  Further, pursuant to the March 2015 CAVC remand, VA sent multiple e-mails, letters, and phone calls between December 2015 and October 2017 in order to obtain the missing records from Monsanto Chemical Company and, in relation thereto, Solutia, Inc, and Eastman Chemical Company.  The records from Monsanto would pertain to a disability claim he made in 1989, which would reportedly include records and statements pertaining to his inservice back injury.  No records were supplied by these companies.  

Monsanto had previously indicated that it no longer had any records pertaining to the Veteran but suggested a search be conducted with Solutia.  An August 2017 email from Solutia Inc. indicated that they held no records pertaining to the Veteran.  Thus, based on the above correspondence, the Board finds that all efforts to obtaining the Monsanto records have been exhausted and that any further inquiries would be futile.  VA substantially complied with the remands and concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in June 2005, November 2007, January 2010, March 2012, January 2016 and November 2016. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. The available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifested to a compensable degree within a certain time after service, must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has a current diagnosis of degenerative disc disease of the lower lumbar spine.  This diagnosis, however, is not documented until many years post-service discharge.  Accordingly, while there is sufficient evidence to establish the first element of service connection, the presumption of service connection as per 3.309(a) is not warranted.  Moreover, as will be discussed, the absence of documented in-service diagnosis of a back disorder or for many years thereafter is negative evidence for establishing service connection based on continuity of symptomatology.

In terms of the second element of service connection, there is no evidence of complaints, treatment, or diagnosis of a chronic low back disorder.  The Veteran's service separation examination noted that he had a normal spine.  

However, there is evidence that the Veteran had an in-service injury.  The record shows that he sustained a fracture of the radius and ulna when a Jeep fell on him during an auto repair.  He is service connected for the residuals of that injury. Service treatment records do not note of any other injuries sustained from this incident.  In that regard, the Veteran stated that his back problems began following this incident and has continued ever since.  The Board finds the Veteran credible and competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). Therefore, the second element of service connection has been met.  What remains for consideration is whether the Veteran's back disorder is related to his in-service injury. 

In the December 2008 hearing, the Veteran stated that he was unable to determine if he had back pain due to the accident as he was medicated for his broken arm.  In March 1977, eight years after service, the Veteran walked with a limp and had pain mostly across the lumbosacral region extending into the left hip.  The Veteran also exhibited positive straight leg raise test. In May 1977, the Veteran underwent a lumbar laminectomy in the L4-5.  In 1979, the Veteran continued to complain of back pain and stiffness.  In 1984, the Veteran had a reopening of laminectomy in the L4-5 with excision of recurrent ruptured disc.   In 1987, the Veteran continued to have issues with his lumbosacral disc degeneration and lumbosacral neuritis.  In 1993, the Veteran complained of worsening pain in his low back and reported that back brace was not helpful.  The medical records in whole shows a long history of back pain.  

In the January 2010, March 2012, January 2016, and November 2016 VA examinations, the examiners essentially opined that the Veteran's back disorder was not related to his in-service injury.  The January 2010 examiner opined that the Veteran's lumbosacral degenerative disc disease was not caused by or a result of his Jeep accident sustained during military service.  The examiner's rationale was that the Veteran's back pain did not develop until 1977, eight years after service separation.  As such, the examiner explained that it is not within the normal bounds of medical pathophysiology to develop back pain so many years after injury and the Veteran would at least have had some symptoms at the time of the injury.  

The March 2012 examiner affirmed the January 2010 examiner's opinion and stated that it is less likely than not that the Veteran's condition of lumbosacral degenerative disc disease status post-surgery was caused by or the result of incident in military service, including the Jeep accident, running for cover from mortar attacks, and or experiencing jarring while riding in a helicopter.  

The January 2016 examiner affirmed the previous VA examiners' opinions and further determined that there is no chronicity as there were no complaints, symptoms or medical care until March 1977, eight years after separation.  

In the November 2016 examination, the examiner affirmed the previous opinions.  Further, the examiner negated the opinion from the Veteran's private provider that found a nexus between the Veteran's low back and the in-service injury. The examiner stated that there is no medical literature that supports a medical nexus that a back injury could occur without any symptoms, and manifest several years later.  

In contrast, the Veteran submitted medical opinions from his treating physician that stated that a significant injury, such as a jeep falling on the Veteran, can be the precipitant for degenerative disc disease later in life.  The physician opined that the Veteran's current symptoms could arise from the trauma that the Veteran sustained in-service.  These statements do not provide the degree of certainty required for medical nexus evidence. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence). The Court has held that "[u]sing the term 'could,' without supporting clinical data or other rationale . . . simply is too speculative in order to provide the degree of certainty required for medical nexus evidence." Bloom v. West, 12 Vet. App. 185, 187 (1999). Other examples of insufficient terms include "may or may not be" (Tirpak v. Derwinski, 2 Vet. App. 609   (1992)), "may well be" (Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009)), and "could not rule out" (Goss v. Brown, 9 Vet. App. 109, 114 (1996)). The Board finds that the provider's statements, using terms of "can be" and "could" are too speculative and that these letters cannot serve as medical nexus evidence.

Additionally, the Board gives little weight to the Veteran's statement that the Veteran's back disability is linked to his in-service injury. While lay statements may at times be sufficient to identify certain medical conditions, lay statements have little probative value in determining whether there is a nexus between the current disability to the in-service injury, as such a determination requires medical and technical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i).  As stated above, the Veteran's service treatment records and the first couple of years of post-service records are silent regarding any low back-related complaints, diagnosis, or treatment. Thus, the Board finds there is no competent and credible evidence of record to provide a nexus between the Veteran's back disability and service. 

In conclusion, although the Veteran has established a current disability and in-service incurrence, the preponderance of the evidence fails to establish a chronic back disability during service or for many years thereafter; and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). 
 

ORDER

Entitlement to service connection for a chronic back disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


